Citation Nr: 1716608	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  05-21 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from May 5, 2003 to August 26, 2004.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to September 1970. 

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In a July 2008 rating decision, the RO initially considered and denied the Veteran's claim of entitlement to a TDIU.

In support of his claim, the Veteran testified at a hearing at the RO in August 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing. 

In a June 2010 decision, the Board assumed jurisdiction over this derivative TDIU claim based on the Veteran's hearing testimony and statements he had made during his contemporaneous March 2009 VA compensation examination, in which he had indicated that he was again claiming entitlement to a TDIU on account of his posttraumatic stress disorder (PTSD).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue of derivative entitlement to a TDIU was then remanded by the Board to the Agency of Original Jurisdiction (AOJ).  

In its July 2012 decision, the Board readjudicated a claim for an initial rating higher than 70 percent for the PTSD, and granted a greater 100 percent disability rating retroactively effective from May 5, 2003.  The Board dismissed the derivative claim for a TDIU since August 27, 2004 (although not prior) as moot, and granted an earlier effective date of August 27, 2004, for the award of special monthly compensation (SMC) on account of being housebound.

More recently in April 2015 and September 2016, the Board again remanded this derivative TDIU claim for still additional development and to ensure procedural due process.  Specifically, the Board noted in its April 2015 remand that the AOJ should consider whether a "retrospective" opinion was needed regarding the functional effects of the Veteran's service-connected disabilities on his employability during this time period at issue.  In March 2016, a VA physician's assistant provided a medical opinion, stating the Veteran was capable of sedentary and light duty activity during this time in question.  In September 2016, however, the Board determined that opinion did not comply even substantially with the remand directive and, therefore, again remanded this derivative TDIU claim to obtain a legally adequate medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There now is the medical comment needed to decide this appeal.


FINDING OF FACT

For the period at issue from May 5, 2003 to August 26, 2004, the evidence does not show the Veteran's service-connected disabilities, when also considering his level of education, training and prior work experience, rendered him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU during the time in question from May 5, 2003 to August 26, 2004. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist obligations as concerning this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  TDIU

The Veteran is claiming entitlement to a TDIU for the period from May 5, 2003 to August 26, 2004.  He contends that his service-connected PTSD, tinnitus and bilateral hearing loss made him unemployable.

VA will grant a TDIU when the evidence shows the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability, so, too, are disabilities affecting both upper or lower extremities.  Id. 


For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a Veteran is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

In this case, as mentioned the Veteran is service connected for PTSD, tinnitus and bilateral (i.e., left and right ear) hearing loss during the relevant period still at issue in this appeal - again, that being from May 5, 2003 to August 26, 2004.  Several other disabilities since have been determined service connected and accordingly also rated, but they are not germane to this appeal since this occurred outside of the timeframe in question.  The Veteran, however, has had a 100 percent rating for his PTSD effectively since May 5, 2003.  The rating for his tinnitus is 10 percent and 0 percent, so noncompensable, for his bilateral hearing loss, both retroactively effective as of the same date - May 5, 2003.

Turning to the evidence of record, a March 2003 VA psychiatry consult record noted that the Veteran was self-employed doing a satellite dish installation and other electronic work.  A November 2003 VA treatment record reflected the Veteran's reports of being unable to work because of back pain.  

In a March 16, 2004 VA PTSD examination, the Veteran reported having no problem working as an independent contractor or working alone as a contractor.  He also reported working in the area of electrical work and cable satellite installation.  His most recent job was working with cable and internet access.  He reported that he has not done this job since August due to medical problems and arm pain. 

In a May 2004 VA physician note stated that the Veteran was currently unemployed due to neck and shoulder pain.  In an August 2005 VA psychiatry initial assessment, it was noted that the Veteran hadn't worked for almost three years, adding that he had to quit when he fell off a ladder and hurt his shoulder.  The record further noted that other medical problems emerged, including a heart problem.

In a March 2007 VA psychiatry admission inpatient record, it was noted that the Veteran has been unable to work for the past four years secondary to PTSD.  A June 2007 VA diabetes mellitus examination report noted the Veteran's statement that he attributed his cease of employment due to problems with both his PTSD as well as continued fatigue while at work.

In the Veteran's September 2007 VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability, he stated that he both last worked full-time and became too disabled to work in August 2003 due to his service-connected PTSD, Type II diabetes mellitus, and tinnitus.  The Veteran reported working on installation between 1999 and 2003.  He reported completing four years of high school, and he did not note any other training or education.

Following the September 2016 Board remand, the Veteran's claims file was forwarded to a VA physician for a retrospective medical opinion regarding the functional effects of the Veteran's service-connected disabilities on his employability during this time period at issue.  In October 2016, a VA physician opined following a review of the electronic claims file that the Veteran was able to engage in employment that was substantially gainful and not marginal in comparison considering his level of education, prior work experience and training.  The VA examiner noted that while the Veteran has been service-connected for PTSD, urinary incontinence, ischemic heart disease, Type II diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, tinnitus and bilateral hearing loss, "many of these disabilities were not present during the requested time period."  He further stated that the Veteran's medical records were reviewed with emphasis on the timeframe from late 2002 to early 2005, with both psychiatric and medical records reviewed.  He stated that no records were found which placed any limitation on the Veteran's physical or work-related activities.  He noted that CT scans of the lumbar and cervical spines were noted to be normal.  Further, an echocardiogram dated in June 4, 2004 was noted to have a left ventricle ejection fraction (LVEF) of 55 percent.  A cardiac stress test dated in August 27, 2004 noted a METS score of 4.5 and findings of ischemia.  Records noted a diagnosis of angina dated in August 27, 2004, and a follow-up record dated in September 2, 2004 reported that the Veteran was doing well.  The VA examiner stated that the main medical complaints noted in late 2003 were for sciatica and back pain, but the CT scan results noted above were found to be normal.  The VA examiner concluded that based on a review of all the available medical records in VBMS for the requested time period, "there is nothing found to suggest that the veteran was incapable of substantially gainful employment.  The veteran's medical records do not indicate any restriction from either sedentary or physical employment" for the time period between May 5, 2003 to August 26, 2004.

The assignment of a total schedular rating (such as, here, for the PTSD) does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280   (2008).  VA must consider a pending TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating.  Here, though, while the Veteran as mentioned has had a 100 percent schedular rating for his PTSD effectively since May 5, 2005, there is no indication his TDIU claim is predicated on any service-connected disability other than his service-connected PTSD.  In fact, to the contrary, he does not assert that his other service-connected disabilities during the period from May 5, 2003 to August 26, 2004, bilateral hearing loss and tinnitus, render him unable to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering his prior level of education, training and work experience, but not his age or disabilities that are not service connected.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment during the period between May 5, 2003 to August 26, 2004.  Therefore, the Veteran's claim for TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER

The claim of entitlement to a TDIU for the period from May 5, 2003 to August 26, 2004, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


